 

Exhibit 10.24
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (together with Exhibit A, the “Agreement”) is entered
into as of February 3, 2014, by and between Streamline Health Solutions, Inc., a
Delaware corporation with its headquarters in Atlanta, Georgia (the “Company”),
and Randolph Salisbury (“Executive”).
RECITALS:
WHEREAS, the Company and Executive hereby agree that Executive will serve as an
officer of the Company pursuant to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which the parties hereby acknowledge, the parties agree as follows:
1.     EMPLOYMENT
The Company hereby agrees to employ Executive, and Executive, in consideration
of such employment and other consideration set forth herein, hereby accepts
employment, upon the terms and conditions set forth herein.
2.     POSITION AND DUTIES
During the Term (as defined in Section 10 of this Agreement), Executive will be
employed as Senior Vice President, Chief Marketing Officer, of the Company and
may also serve as an officer or director of affiliates of the Company for no
additional compensation, as part of Executive’s services to the Company
hereunder. While employed hereunder, Executive will do all things necessary,
legal and incident to the above positions, and otherwise will perform such
executive-level functions, as the Chief Executive Officer of the Company (the
“CEO”), to whom Executive will report, or the Board of Directors of the Company
(the “Board”) may establish from time to time.
3.     COMPENSATION AND BENEFITS
Subject to such modifications as may be contemplated by Exhibit A and approved
from time to time by the Board or the Compensation Committee of the Board (the
“Committee”), and unless otherwise consented to by Executive, Executive will
receive the compensation and benefits listed on the attached Exhibit A, which is
incorporated herein and expressly made a part of this Agreement. Such
compensation and benefits will be paid and provided by the Company in accordance
with the Company’s regular payroll, compensation and benefits policies.
4.     EXPENSES
The Company will pay or reimburse Executive for all travel and out-of-pocket
expenses reasonably incurred or paid by Executive in connection with the
performance of Executive’s duties as an employee of the Company upon compliance
with the Company’s procedures for expense reimbursement, including the
presentation of expense statements or receipts or such other supporting
documentation as the Company may reasonably require. All expenses eligible for
reimbursements in connection with the Executive’s employment with the Company
must be incurred by Executive during the term of employment and must be in
accordance with the Company’s expense reimbursement policies.  The amount of
reimbursable expenses incurred in one taxable year will not affect the expenses
eligible for reimbursement in any other taxable year. Each category of
reimbursement will be paid as soon as administratively practicable, but in no
event will any such reimbursement be paid after the last day of Executive’s
taxable year following the taxable year in which the expense was incurred.  No
right to reimbursement is subject to liquidation or exchange for other benefits.
5.     BINDING AGREEMENT

1

--------------------------------------------------------------------------------

 

The Company warrants and represents to Executive that the Company, acting by the
officer executing this Agreement on its behalf of the Company, has the full
right and authority to enter into this Agreement and to perform all of its
obligations hereunder.
6.     OUTSIDE EMPLOYMENT
Executive will devote Executive’s full time and attention to the performance of
the duties incident to Executive’s position with the Company, and will not have
any other employment with any other enterprise or substantial responsibility for
any enterprise which would be inconsistent with Executive’s duty to devote
Executive’s full time and attention to Company matters; provided, however, that
the foregoing will not prevent Executive from participation in any charitable or
civic organization or, subject to CEO consent, which consent will not be
unreasonably withheld, from service in a non-executive capacity on the boards of
directors of up to two other companies that does not interfere with Executive’s
performance of the duties and responsibilities to be performed by Executive
under this Agreement.
7.     CONFIDENTIAL INFORMATION AND TRADE SECRETS
The Company is in the business of providing solutions, including comprehensive
suites of health information solutions relating to enterprise content
management, computer assisted coding, business analytics and integrated workflow
systems, that help hospitals, physician groups and other healthcare
organizations improve efficiencies and business processes across the enterprise
to enhance and protect revenues, offering a flexible, customizable way to
optimize the clinical and financial performance of any healthcare organization
(the “Business”).
For the purpose of this Agreement, “Confidential Information” will mean any
written or unwritten information which relates to or is used in the Company’s
Business (including, without limitation, the Company’s services, processes,
patents, systems, equipment, creations, designs, formats, programming,
discoveries, inventions, improvements, computer programs, data kept on
computers, engineering, research, development, applications, financial
information, information regarding services and products in development, market
information, including test marketing or localized marketing, other information
regarding processes or plans in development, trade secrets, training manuals,
know-how of the Company, and the customers, clients, suppliers and others with
whom the Company does or has in the past done, business (including any
information about the identity of the Company’s customers or suppliers and
written customer lists and customer prospect lists), or information about
customer requirements, transactions, work orders, pricing policies, plans or any
other Confidential Information, which the Company deems confidential and
proprietary and which is generally not known to others outside the Company and
which gives or tends to give the Company a competitive advantage over persons
who do not possess such information or the secrecy of which is otherwise of
value to the Company in the conduct of its business — regardless of when and by
whom such information was developed or acquired, and regardless of whether any
of these are described in writing, reduced to practice, copyrightable or
considered copyrightable, patentable or considered patentable; provided,
however, that “Confidential Information” will not include general industry
information or information which is publicly available or is otherwise in the
public domain without breach of this Agreement, information which Executive has
lawfully acquired from a source other than through his employment with the
Company, or information which is required to be disclosed pursuant to any law,
regulation or rule of any governmental body or authority or court order (in
which event Executive will immediately notify the Company of such requirement or
order so as to give the Company an opportunity to seek a protective order or
other manner of protection prior to production or disclosure of the
information). Executive acknowledges that Confidential Information is novel and
proprietary to and of considerable value to the Company.
Confidential Information will also include confidential information of third
parties, clients or prospective clients that has been provided to the Company or
to Executive in conjunction with Executive’s employment, which information the
Company is obligated to treat as confidential. Confidential Information does not
include information voluntarily disclosed to the public by the Company, except
where such public disclosure has been made by the Executive without
authorization from the Company, or which has been independently developed and
disclosed by others, or which has otherwise entered the public domain through
lawful means.

2

--------------------------------------------------------------------------------

 

Executive acknowledges that all Confidential Information is the valuable, unique
and special asset of the Company and that the Company owns the sole and
exclusive right, title and interest in and to this Confidential Information.
(a)    To the extent that the Confidential Information rises to the level of a
trade secret under applicable law, then Executive will, during Executive’s
employment and for as long thereafter as the Confidential Information remains a
trade secret (or for the maximum period of time otherwise allowed under
applicable law) protect and maintain the confidentiality of these trade secrets
and refrain from disclosing, copying or using the trade secrets without the
Company’s prior written consent, except as necessary in Executive’s performance
of Executive’s duties while employed with the Company.
(b)    To the extent that the Confidential Information defined above does not
rise to the level of a trade secret under applicable law, Executive will not,
during Executive’s employment and thereafter for a period of two (2) years,
disclose, or cause to be disclosed in any way, Confidential Information, or any
part thereof, to any person, firm, corporation, association or any other
operation or entity, or use the Confidential Information on Executive’s own
behalf, for any reason or purpose except as necessary in the performance of his
duties while employed with the Company. Executive further agrees that, during
Executive’s employment and thereafter for a period of two (2) years, Executive
will not distribute, or cause to be distributed, Confidential Information to any
third person or permit the reproduction of Confidential Information, except on
behalf of the Company in Executive’s capacity as an employee of the Company.
Executive will take all reasonable care to avoid unauthorized disclosure or use
of the Confidential Information. Executive agrees that all restrictions
contained in this Section 7 are reasonable and valid under the circumstances and
hereby waives all defenses to the strict enforcement thereof by the Company.
Executive agrees that, upon the request of the Company, or in any event
immediately upon termination of his employment for whatever reason, Executive
will immediately deliver up to the Company or its designee all Confidential
Information in Executive’s possession or control, and all notes, records,
memoranda, correspondence, files and other papers, and all copies thereof,
relating to or containing Confidential Information. Executive does not have, nor
can Executive acquire, any property or other rights in Confidential Information.
8.     PROPERTY OF THE COMPANY
All ideas, inventions, discoveries, proprietary information, know-how, processes
and other developments and, more specifically, improvements to existing
inventions, conceived by Executive, alone or with others, during the term of
Executive’s employment with the Company, whether or not during working hours and
whether or not while working on a specific project, that are within the scope of
the Company’s Business operations or that relate to any work or projects of the
Company, are and will remain the exclusive property of the Company. Inventions,
improvements and discoveries relating to the Business of the Company conceived
or made by Executive, either alone or with others, while employed with the
Company are conclusively and irrefutably presumed to have been made during the
period of employment and are the sole property of the Company. The Executive
will promptly disclose in writing any such matters to the Company but to no
other person without the consent of the Company. Executive hereby assigns and
agrees to assign all right, title and interest in and to such matters to the
Company. Executive will, upon request of the Company, execute such assignments
or other instruments and assist the Company in the obtaining, at the Company’s
sole expense, of any patents, trademarks or similar protection, if available, in
the name of the Company.
9.     PROTECTIVE COVENANTS
(a)    Non-Solicitation of Customers or Clients. During Executive’s employment
and for a period of two (2) years following the date of any voluntary or
involuntary termination of Executive’s employment for any reason, Executive
agrees not to solicit, directly or by assisting others, any business from any of
the Company’s customers or clients, including actively sought prospective
customers or clients, with whom Executive has had material contact during
Executive’s employment with the Company, for the purpose of providing products
or services that are competitive with those provided by the Company. As used in
this paragraph, “material contact” means the contact between Executive and each
customer, client or vendor, or potential customer, client or vendor (i) with
whom or

3

--------------------------------------------------------------------------------

 

which Executive dealt on behalf of the Company, (ii) whose dealings with the
Company were coordinated or supervised by Executive, (iii) about whom Executive
obtained confidential information in the ordinary course of business as a result
of Executive’s association with the Company, or (iv) who receives products or
services authorized by the Company, the sale or provision of which products or
services results or resulted in compensation, commissions or earnings for
Executive within two years prior to the date of the employee’s termination.
(b)    Non-Piracy of Employees. During Executive’s employment and for a period
of two (2) years following the date of any voluntary or involuntary termination
of Executive’s employment for any reason, Executive covenants and agrees that
Executive will not, directly or indirectly, within the Territory, as defined
below: (i) solicit, recruit or hire (or attempt to solicit, recruit or hire) or
otherwise assist anyone in soliciting, recruiting or hiring, any employee or
independent contractor of the Company who performed work for the Company within
the last year of Executive’s employment with the Company, or (ii) otherwise
encourage, solicit or support any such employee or independent contractor to
leave his or her employment or engagement with the Company.
(c)    Non-Compete. During Executive’s employment with the Company and for a
period of two (2) years following the date of any voluntary or involuntary
termination of Executive’s employment for any reason, and provided that the
Company is not in default of its obligations specified in Sections 11 and 13
hereof, Executive agrees not to, directly or indirectly, compete with the
Company, as an officer, director, member, principal, partner, shareholder,
owner, manager, supervisor, administrator, employee, consultant or independent
contractor, by working for a competitor to, or engaging in competition with, the
Business, in the Territory, in a capacity in which Executive performs duties and
responsibilities that are the same as or similar to the duties performed by
Executive while employed by the Company, provided that the foregoing will not
prohibit Executive from owning not more than 5% of the outstanding stock of a
corporation subject to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). The “Territory” will be defined to be
that geographic area comprised of the following states in the United States of
America, the District of Columbia and the Canadian provinces of Quebec and
Alberta:
Alabama
Alaska
Arizona
Arkansas
California
Colorado
Connecticut
Delaware
Florida
Georgia
Hawaii
Idaho
Illinois
Indiana
Iowa
Kansas
Kentucky
Louisiana
Maine
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Montana
Nebraska
Nevada
New Hampshire
New Jersey
New Mexico
New York
North Carolina
North Dakota
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Vermont
Virginia
Washington
West Virginia
Wisconsin
Wyoming



; provided, however, that the Territory described herein is a good faith
estimate of the geographic area that is now applicable as the area in which the
Company does or will do business during the term of Executive’s employment, and
the Company and Executive agree that this non-compete covenant will ultimately
be construed to cover only so much of such Territory as relates to the
geographic areas in which the Company does business within the two-year period
preceding termination of Executive’s employment.


10.    TERM
Unless earlier terminated pursuant to Section 11 herein, the term of this
Agreement will be for a period beginning on the start date specified in Exhibit
A and ending on February 2, 2015 (the “Initial Term”). Upon expiration of the
Initial Term, this Agreement will automatically renew in successive one-year
periods (each a “Renewal Period”), unless Executive or the Company notifies the
other party at least 60 days prior to the end of the Initial Term or the
applicable Renewal Period that this Agreement will not be renewed. The Initial
Term, and, if this Agreement is renewed in accordance with this Section 10, each
Renewal Period, will be included in the definition of

4

--------------------------------------------------------------------------------

 

“Term” for purposes of this Agreement. Unless waived in writing by the Company,
the requirements of Section 7 (Confidential Information and Trade Secrets),
Section 8 (Property of the Company) and Section 9 (Protective Covenants) will
survive the expiration or termination of this Agreement or Executive’s
employment for any reason.
11.    TERMINATION
(a)    Death. This Agreement and Executive’s employment hereunder will be
terminated on the death of Executive, effective as of the date of Executive’s
death. In such event, the Company will pay to the estate of Executive the sum of
(i) accrued but unpaid base salary earned prior to Executive’s death (to be paid
in accordance with normal practices of the Company) and (ii) expenses incurred
by Executive prior to his death for which Executive is entitled to reimbursement
under (and paid in accordance with) Section 4 herein, and Executive will be
entitled to no severance or other post-termination benefits.
(b)    Continued Disability. This Agreement and Executive’s employment hereunder
may be terminated, at the option of the Company, upon a Continued Disability (as
defined herein) of Executive. For the purposes of this Agreement, and unless
otherwise required under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), “Continued Disability” will be defined as the inability or
incapacity (either mental or physical) of Executive to continue to perform
Executive’s duties hereunder for a continuous period of one hundred twenty (120)
working days, or if, during any calendar year of the Term hereof because of
disability, Executive will have been unable to perform Executive’s duties
hereunder for a total period of one hundred eighty (180) working days regardless
of whether or not such days are consecutive. The determination as to whether
Executive is unable to perform the essential functions of Executive’s job will
be made by the Board or the Committee in its reasonable discretion; provided,
however, that if Executive is not satisfied with the decision of the Board or
the Committee, Executive will submit to examination by three competent
physicians who practice in the metropolitan area in which the Company maintains
its principal executive office, one of whom will be selected by the Company,
another of whom will be selected by Executive, with the third to be selected by
the physicians so selected. The determination of a majority of the physicians so
selected will supersede the determination of the Board or the Committee and will
be final and conclusive. In the event of the termination of Executive’s
employment due to Continued Disability, the Company will pay to Executive the
sum of (i) accrued but unpaid base salary earned prior to the date of the
Executive’s termination of employment due to Continued Disability (paid in
accordance with the normal practices of the Company), and (ii) expenses incurred
by Executive prior to his termination of employment for which Executive is
entitled to reimbursement under (and paid in accordance with) Section 4 herein,
and Executive will be entitled to no severance or other post-termination
benefits.
(c)    Termination by the Company for Good Cause, by Executive Other Than for
Good Reason, or upon Non-Renewal of the Term by Executive. Notwithstanding any
other provision of this Agreement, the Company may at any time terminate this
Agreement and Executive’s employment hereunder for Good Cause, Executive may at
any time terminate his employment other than for Good Reason (as defined in
Section 11(d) herein), or Executive may notify the Company that he will not
renew the Term. For this purpose, “Good Cause” will include the following: the
current use of illegal drugs; conviction of any crime which involves moral
turpitude, fraud or misrepresentation; commission of any act which would
constitute a felony and which adversely impacts the business or reputation of
the Company; fraud; misappropriation or embezzlement of Company funds or
property; willful misconduct or grossly negligent or reckless conduct which is
materially injurious to the reputation, business or business relationships of
the Company; material violation or default on any of the provisions of this
Agreement; or material and continuous failure to meet reasonable performance
criteria or reasonable standards of conduct as established from time to time by
the Board, which failure continues for at least 30 days after written notice
from the Company to Executive. Any alleged termination by the Company for Good
Cause will be delivered in writing to Executive stating the full basis for such
cause along with any notice of such termination. If the employment of Executive
is terminated by the Company for Good Cause, if Executive terminates employment
for any reason other than for Good Reason (including, but not limited to,
resignation), or if Executive notifies the Company he will not renew the Term,
then, the Company will pay to Executive the sum of (i) accrued but unpaid salary
through the termination date (paid in accordance with the normal practices of
the Company), and (ii) expenses incurred by Executive prior to his termination
date for which

5

--------------------------------------------------------------------------------

 

Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and Executive will be entitled to no severance or other
post-termination benefits.
(d)    Termination by the Company without Good Cause or by Executive for Good
Reason. The Company may terminate this Agreement and Executive’s employment at
any time, including for reasons other than Good Cause (as “Good Cause” is
defined in Section 11(c) above), Executive may terminate his employment at any
time, including for Good Reason, or the Company may elect not to renew the Term.
For the purposes herein, “Good Reason” will mean (i) a material diminution of
Executive’s base salary; (ii) a material diminution in Executive’s authority,
duties, or responsibilities; (iii) a material change in geographic location at
which the Executive must perform services, from Metropolitan Atlanta, Georgia;
or (iv) any other action or inaction that constitutes a material breach of the
terms of this Agreement; provided that Executive’s termination will not be
treated as a resignation for Good Reason unless Executive provides the Company
with notice of the existence of the condition claimed to constitute Good Reason
within 90 days of the initial existence of such condition and the Company fails
to remedy such condition within 30 days following the Company’s receipt of such
notice. In the event that (i) the Company terminates the employment of Executive
during the Term for reasons other than for Good Cause, death or Continued
Disability or (ii) Executive terminates employment for Good Reason, then the
Company will pay Executive the sum of (A) accrued but unpaid salary through the
termination date (paid in accordance with the normal practices of the Company),
(B) expenses incurred by Executive prior to his termination date for which
Executive is entitled to reimbursement under (and paid in accordance with)
Section 4 herein, and (C) provided that Executive is not in default of his
obligations under Section 7, 8, or 9 herein, an amount equal to (x) six months’
base salary or (y) if such termination occurs in the Initial Term, the amount of
base salary for the period commencing on the effective date of termination and
ending on the last day of said term, whichever is greater ((A) through (C),
being hereinafter referred to, collectively, as the “Separation Benefits”). In
such event, the payments described in (C) in the preceding sentence will be made
following Executive’s execution (and non-revocation) of a form of general
release of claims as is acceptable to the Board or the Committee if the general
release form is provided to the Executive within one month of the Executive’s
date of termination, in accordance with the normal payroll practices of the
Company; provided that the portion of the severance payment described in clause
(C) above that exceeds the “separation pay limit,” if any, will be paid to the
Executive in a lump sum payment within thirty (30) days following the date of
Executive’s termination of employment (or such earlier date following the date
of Executive’s termination of employment, if any, as may be required under
applicable wage payment laws), but in no event later than the fifteenth (15th)
day of the third (3rd) month following the Executive’s date of termination. The
“separation pay limit” will mean two (2) times the lesser of: (1) the sum of
Executive's annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year immediately preceding the
calendar year in which Executive's date of termination of employment occurs
(adjusted for any increase during that calendar year that was expected to
continue indefinitely if Executive had not terminated employment); and (2) the
maximum dollar amount of compensation that may be taken into account under a
tax-qualified retirement plan under Code Section 401(a)(17) for the year in
which his termination of employment occurs. The lump-sum payment to be made to
Executive pursuant to this Section 4(a)(ii) is intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(4) for
short-term deferrals. The remaining portion of the severance payment described
in clause (C) above will be paid in periodic installments over the 15-month
period commencing on the first post-termination payroll date following
expiration of the revocation period described above and will be paid in
accordance with the normal payroll practices of the Company. Notwithstanding the
foregoing, in no event will such remaining portion of the severance payment
described in clause (C) above be paid to Executive later than December 31 of the
second calendar year following the calendar year in which Executive's date of
termination of employment occurs. The payments to be made to Executive pursuant
to the immediately preceding sentence are intended to be exempt from Code
Section 409A under the exemption found in Regulation Section 1.409A-1(b)(9)(iii)
for separation pay plans (i.e., the so-called “two times” pay exemption). For
the sake of clarity, no election by the Company not to renew the Term will
trigger any rights to severance or other benefits.
12.    ADVICE TO PROSPECTIVE EMPLOYERS
If Executive seeks or is offered employment by any other company, firm or person
during his employment or during the post-termination restricted periods, he will
notify the prospective employer of the existence and terms of

6

--------------------------------------------------------------------------------

 

the non-competition and confidentiality agreements set forth in Sections 7 and 9
of this Agreement. Executive may disclose the language of Sections 7 and 9, but
may not disclose the remainder of this Agreement.
13.    CHANGE IN CONTROL
(a)    In the event of a Change in Control (as defined herein) of the Company,
(i) all stock options, restricted stock, and all other equity awards granted to
Executive prior to the Change in Control will immediately vest in full, (ii) if,
within 90 days prior to a Change of Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability, or Executive terminates employment for Good Reason, then,
the Company will provide the Separation Benefits, and all other stock options,
restricted stock, and other equity awards granted to Executive will immediately
vest in full as of the date of termination and will remain exercisable until the
earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment, and (iii) if,
within 12 months following a Change in Control, the Company terminates the
employment of Executive for reasons other than for Good Cause, death or
Continued Disability or Executive terminates employment for Good Reason, then
(a) the Company will provide the Separation Benefits, and (b) all stock options,
restricted stock, and other equity awards granted to Executive will immediately
vest in full as of the date of termination and will remain exercisable until the
earlier of the end of the applicable option period or one hundred and eighty
(180) days from the date of Executive’s termination of employment. In the event
Executive seeks to terminate his employment for Good Reason, such termination
will not be treated for purposes of this Section 13 as a termination for Good
Reason unless Executive provides the Company with notice of the existence of the
condition claimed to constitute Good Reason within 90 days of the initial
existence of such condition and the Company fails to remedy such condition
within 30 days following the Company’s receipt of such notice.
(b)    For purposes of this Agreement, “Change in Control” means any of the
following events:
(i)    A change in control of the direction and administration of the Company’s
business of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange Act, as in
effect on the date hereof and any successor provision of the regulations under
the Exchange Act, whether or not the Company is then subject to such reporting
requirements; or
(ii)    Any “person” (as such term is used in Section 13(d) and Section 14(d)(2)
of the Exchange Act but excluding any employee benefit plan of the Company) is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than one half of the combined voting power of the Company’s outstanding
securities then entitled to vote for the election of directors; or
(iii)    The Company sells all or substantially all of the assets of the
Company; or
(iv)    The consummation of a merger, reorganization, consolidation or similar
business combination that constitutes a change in control as defined in the
Company’s 2013 Stock Incentive Plan or other successor stock plan or results in
the occurrence of any event described in Sections 13(b) (i), (ii) or (iii)
above.
(c)    Notwithstanding anything to the contrary contained in this Agreement, in
the event any amounts payable hereunder would be considered to be excess
parachute payments for purposes of the amount payable following the occurrence
of a Change of Control that is treated as a “change in the ownership or
effective control” of the Company or “in the ownership of a substantial portion
of the assets” of the Company for purposes of Code Sections 280G and 4999, those
payments that are treated for purposes of Code Section 280G as being contingent
on a “change in the ownership or effective control” (as that phrase is used for
purposes of Code Section 280G) of the Company will be reduced, if and to the
extent necessary, so that no payments under this Agreement are treated as excess
parachute payments.
14.    ACKNOWLEDGEMENTS

7

--------------------------------------------------------------------------------

 

The Company and Executive each hereby acknowledge and agree as follows:
(a)    The covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration, and, with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 7, 8 and 9
hereof, are reasonable in duration, the activities proscribed, and geographic
scope;
(b)    In the event of a breach or threatened breach by Executive of any of the
covenants, restrictions, agreements and obligations set forth in Sections 7, 8
or 9 hereof, monetary damages or the other remedies at law that may be available
to the Company for such breach or threatened breach will be inadequate and,
without prejudice to the Company’s right to pursue any other remedies at law or
in equity available to it for such breach or threatened breach, including,
without limitation, the recovery of damages from Executive, the Company will be
entitled to injunctive relief from a court of competent jurisdiction or the
arbitrator; and
(c)    The time period, proscribed activities, and geographical area set forth
in Section 9 hereof are each divisible and separable, and, in the event that the
covenants not to compete contained therein are judicially held invalid or
unenforceable as to such time period, scope of activities, or geographical area,
they will be valid and enforceable to such extent and in such geographical
area(s) and for such time period(s) which the court determines to be reasonable
and enforceable. Executive agrees that in the event any court of competent
jurisdiction determines that the above covenants are invalid or unenforceable to
join with the Company in requesting that court to construe the applicable
provision by limiting or reducing it so as to be enforceable to the extent
compatible with the then applicable law. Furthermore, any period of restriction
or covenant herein stated will not include any period of violation or period of
time required for litigation to enforce such restriction or covenant.
15.    NOTICES
Any notice or communication required or permitted hereunder will be given in
writing and will be sufficiently given if delivered personally or sent by
telecopy to such party addressed as follows:
(a)    In the case of the Company, if addressed to it as follows:
Streamline Health Solutions, Inc.
1230 Peachtree Street NE
Suite 1000
Atlanta, Georgia 30309
Attn: Chief Executive Officer
Telecopy: (404) 446-0059
(b)    In the case of Executive, if addressed to Executive at the most recent
address on file with the Company.


Any such notice delivered personally or by telecopy will be deemed to have been
received on the date of such delivery. Any address for the giving of notice
hereunder may be changed by notice in writing.
16.    ASSIGNMENT, SUCCESSORS AND ASSIGNS
This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and assigns. The
Company may assign or otherwise transfer its rights under this Agreement to any
successor or affiliated business or corporation (whether by sale of stock,
merger, consolidation, sale of assets or otherwise), but this Agreement may not
be assigned, nor may his duties hereunder be delegated, by Executive. In the
event that the Company assigns or otherwise transfers its rights under this
Agreement to any successor or affiliated business or corporation (whether by
sale of stock, merger, consolidation, sale of assets or otherwise), for all
purposes of this Agreement, the “Company” will then be deemed to include the
successor or affiliated business or corporation to which the Company, assigned
or otherwise transferred its rights hereunder.
17.    MODIFICATION

8

--------------------------------------------------------------------------------

 

This Agreement may not be released, discharged, abandoned, changed or modified
in any manner, except by an instrument in writing signed by each of the parties
hereto.
18.    SEVERABILITY
The invalidity or unenforceability of any particular provision of this Agreement
will not affect any other provisions hereof, and the parties will use their best
efforts to substitute a valid, legal and enforceable provision, which, insofar
as practical, implements the purpose of this Agreement. If the parties are
unable to reach such agreement, then the provisions will be modified as set
forth in Section 14(c) above. Any failure to enforce any provision of this
Agreement will not constitute a waiver thereof or of any other provision hereof.
19.    COUNTERPARTS
This Agreement may be signed in counterparts (and delivered via facsimile
transmission or by digitally scanned signature delivered electronically), and
each of such counterparts will constitute an original document and such
counterparts, taken together, will constitute one and the same instrument.
20.    ENTIRE AGREEMENT
This constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements, understandings, and negotiations, whether written or oral, with
respect to such subject matter.
21.    DISPUTE RESOLUTION
Except as set forth in Section 14 above, any and all disputes arising out of or
in connection with the execution, interpretation, performance or non-performance
of this Agreement or any agreement or other instrument between, involving or
affecting the parties (including the validity, scope and enforceability of this
arbitration clause), will be submitted to and resolved by arbitration. The
arbitration will be conducted pursuant to the terms of the Federal Arbitration
Act and the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. Either party may notify the other party at any
time of the existence of a controversy potentially requiring arbitration by
certified mail, and the parties will attempt in good faith to resolve their
differences within fifteen (15) days after the receipt of such notice. If the
dispute cannot be resolved within the fifteen-day period, either party may file
a written demand for arbitration with the American Arbitration Association. The
place of arbitration will be Atlanta, Georgia.
/s/ RN
 
/s/ REW
Initialed by Executive
 
Initialed by the Company

22.    GOVERNING LAW; FORUM SELECTION
The provisions of this Agreement will be governed by and interpreted in
accordance with the internal laws of the State of Georgia and the laws of the
United States applicable therein. Executive acknowledges and agrees that
Executive is subject to personal jurisdiction in state and federal courts in
Fulton County, Georgia, and waives any objection thereto.
23.    CODE SECTION 409A
Notwithstanding any other provision in this Agreement to the contrary, if and to
the extent that Code Section 409A is deemed to apply to any benefit under this
Agreement, it is the general intention of the Company that such benefits will,
to the extent practicable, comply with, or be exempt from, Code Section 409A,
and this Agreement will, to the extent practicable, be construed in accordance
therewith. Deferrals of benefits distributable pursuant to this Agreement that
are otherwise exempt from Code Section 409A in a manner that would cause Code
Section 409A to

9

--------------------------------------------------------------------------------

 

apply will not be permitted unless such deferrals are in compliance with Code
Section 409A. In the event that the Company (or a successor thereto) has any
stock which is publicly traded on an established securities market or otherwise
and Executive is determined to be a “specified employee” (as defined under Code
Section 409A), any payment that is deemed to be deferred compensation under Code
Section 409A to be made to the Executive upon a separation from service may not
be made before the date that is six months after Executive’s separation from
service (or death, if earlier).  To the extent that Executive becomes subject to
the six-month delay rule, all payments that would have been made to Executive
during the six months following his separation from service that are not
otherwise exempt from Code Section 409A, if any, will be accumulated and paid to
Executive during the seventh month following his separation from service, and
any remaining payments due will be made in their ordinary course as described in
this Agreement. For the purposes herein, the phrase “termination of employment”
or similar phrases will be interpreted in accordance with the term “separation
from service” as defined under Code Section 409A if and to the extent required
under Code Section 409A. Further, (i) in the event that Code Section 409A
requires that any special terms, provisions or conditions be included in this
Agreement, then such terms, provisions and conditions will, to the extent
practicable, be deemed to be made a part of this Agreement, and (ii) terms used
in this Agreement will be construed in accordance with Code Section 409A if and
to the extent required. Further, in the event that this Agreement or any benefit
thereunder will be deemed not to comply with Code Section 409A, then neither the
Company, the Board, the Committee nor its or their designees or agents will be
liable to any participant or other person for actions, decisions or
determinations made in good faith.
24.    WITHHOLDING.
The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as will be required to be withheld
pursuant to any applicable law or regulation.

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
effective as of the date first above written.
 
STREAMLINE HEALTH SOLUTIONS, INC.
 
 
 
 
By:
/s/ Robert E. Watson
 
 
Robert E. Watson
 
 
President and Chief Executive Officer
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Randolph Salisbury
 
Randolph Salisbury


11

--------------------------------------------------------------------------------






EXHIBIT A TO EMPLOYMENT AGREEMENT (“AGREEMENT”) DATED AS OF FEBRUARY 3, 2014,
BETWEEN STREAMLINE HEALTH SOLUTIONS, INC. AND RANDY SALISBURY — COMPENSATION AND
BENEFITS1 
1.
Start Date. Executive’s start date will be February 3, 2014.

2.
Base Salary. Base Salary will be paid at an annualized rate of $200,000, which
will be subject to annual review and adjustment by the Committee or the Board
but will not be reduced below $200,000. Such amounts will be payable to
Executive in accordance with the normal payroll practices of the Company.

3.
Annual Bonus. Target annual bonus and target goals will be set by the Committee
annually. Target annual bonus will be 40% of Executive’s then-current annual
base salary. The annual bonus will be paid pursuant to such conditions as are
established by the Committee and, to the extent payable under a bonus plan,
subject to such terms and conditions as may be set out in such plan. The annual
bonus will, if payable, be paid in cash no later than March 14 of the fiscal
year following the fiscal year during which Executive’s right to the annual
bonus vests. For the portion of the fiscal year from Executive’s start date
until January 31, 2015, Executive will receive a pro-rated annual bonus for such
portion of the fiscal year.

4.
Benefits. Executive will be eligible to participate in the Company’s benefit
plans on the same terms and conditions as provided for other Company executives,
subject to all terms and conditions of such plans as they may be amended from
time to time, and will accrue paid time off totaling 20 days per annum.

5.
Grant of Stock Options. Executive will receive a grant of stock options for
125,000 shares of common stock of the Company, as of the start date referred to
in paragraph 1 above, with an option exercise price equal to the closing price
on the date of grant of such stock as reported by NASDAQ CM. Such options will
have a 10-year term, will vest monthly in 36 equal installments commencing on
the first month after the grant date (such vesting to be subject to the
continued employment of Executive) and will be subject to such other terms and
conditions as apply under the Company’s 2013 Stock Incentive Plan or other
applicable stock plan and the related option agreement.





















 

1 Terms not defined herein have the meanings given to such terms in the
Agreement.

1